Citation Nr: 1710566	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  14-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Diabetes Mellitus II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for Diabetes Mellitus II, including as secondary to herbicide exposure.

3.  Entitlement to service connection for a heart disability, including ischemic heart disease, including as secondary to herbicide exposure.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to July 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in January 2012. 

Although the RO may have reopened the previously denied claim, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of the previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for Diabetes Mellitus II, a heart disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2003 rating decision denied service connection for Diabetes Mellitus II, including as secondary to herbicide exposure.  The Veteran did not appeal that decision, nor did he submit new and material evidence within a year of the decision, and the December 2003 decision is final.

2.  The evidence received subsequent to the December 2003 final denial of the claim for service connection for Diabetes Mellitus II, including as secondary to herbicide exposure, is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied service connection for Diabetes Mellitus II, including as secondary to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the December 2003 rating decision, the criteria to reopen the claim for service connection for Diabetes Mellitus II, including as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A December 2003 rating decision denied service connection for Diabetes Mellitus II, including as secondary to herbicide exposure, on the basis that the required service in Vietnam was not shown to establish herbicide exposure, there was no evidence of exposure to herbicides in any other period of service, there was no evidence showing the condition manifested to a compensable degree within one year of discharge from service, and no evidence that the condition began in service or was caused by some event or experience in service.

The Veteran was notified of the denial and did not perfect a timely appeal.  He also did not submit new and material evidence within one year of the December 2003 rating decision.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2016).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final December 2003 rating decision includes VA and private medical records.  March 2011 and July 2011 statements in support of claim for service connection for posttraumatic stress disorder, include the Veteran's lay statements that in January and February 1964 in An Khe, Vietnam, he unloaded hazardous materials/chemicals from landing ship tanks (LSTs), which had departed from Okinawa, Japan; and while standing guard duty in Vietnam, he was involved in a fire fight and feared for his life.  That evidence is new, and relates to an unproven element of the previously denied December 2003 decision, showing the possibility of exposure to herbicides while on land in Vietnam.  The Board finds that the additional evidence constitutes material evidence as it speaks to an unestablished element of the claim and, thus, creates a reasonable possibility of an allowance of the claim.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for Diabetes Mellitus II, including as secondary to herbicide exposure, is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the claim for service connection for Diabetes Mellitus II, including as secondary to herbicide exposure, is reopened. To that extent only, the appeal is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran contends that he currently has Diabetes Mellitus II and a heart disability related to his period of service, to include as due to exposure to herbicides.  He also contends that he has PTSD related to his period of service. 
 
No VA examinations have been provided for any of the claimed disabilities.  In order to fairly decide the merits of the Veteran's claims for service connection for Diabetes Mellitus II, a heart disability, and PTSD, the Board finds that a remand is warranted to provide the Veteran with VA examinations and opinions.

There appear to be missing private and VA medical records from August 1965 to July 2001.  These records need to be obtained and associated with the claims file.

A review of the record shows the Veteran receiving Social Security Administration (SSA) disability benefits.  The corresponding SSA medical records must also be obtained and associated with the claims file.  They may also prove helpful in finding service connection.

The Veteran's service personnel records should be reexamined for both exposure to herbicides and land service in Vietnam.  Although a January 2012 VA Formal Finding states that there was insufficient information to corroborate exposure to herbicides and land service in Vietnam, the Veteran's specific statements in his March 2011 and July 2011 statements in support of claim for service connection for posttraumatic stress disorder as well as his October 2003 statement in support of claim indicate possible exposure to herbicides and service on land in Vietnam.  During June to August 1965 and January to February 1964, the Veteran traveled by landing ship tanks (LSTs) from Okinawa, Japan, to unload hazardous materials/chemicals in An Khe, Vietnam, which is located inland from the South China Sea.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all outstanding VA medical records and private medical records, including any records from August 1965 to July 2001, currently missing from the claims file, and associate them with the claims file.

2.  Contact the appropriate service department/agency to obtain the Veteran's military personnel records from January to March 1964 and from May to August 1965, and associate them with the claims file.  If a negative response is received, it is to be noted in the claim file and the Veteran is to be notified.

The Veteran states he had service with the 117th  Trans CO (TS) and the 173rd Airborne stationed in Okinawa, Japan, and travel by landing ship tanks (LSTs) to unload hazardous materials/chemicals in An Khe, Vietnam.  During that time the Veteran states he was engaged in a fire fight while on guard duty one night in Vietnam.

3.  Obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits, including all decisions and associated medical records, and associate them with the claims file.  If those records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

4.  After all development has been completed and returned from Steps 1-3, then schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any diabetes disability.  The examiner must review the claims file and this remand, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including the Veteran's March 2011 and July 2011 statements in support of claim for service connection for posttraumatic stress disorder as well as his October 2003 statement in support of claim.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinions:

(a) For any Diabetes Mellitus II diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed Diabetes Mellitus II was caused by active service, was present in service, or is related to any incident of service.

(b) For any Diabetes Mellitus II diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability is due to exposure to herbicides.

5.  After all development has been completed and returned from Steps 1-3, then schedule the Veteran for a VA examination with a physician who possesses experience in diagnosing cardiac disabilities, including ischemic heart disease (IHD), to determine the nature and etiology of any heart disability.  The examiner must review the claims file and this remand, including a June 1965 separation examination showing increased cardiac silhouette on chest x-ray above normal limits, which was noted to be correlated with the clinical findings, and a December 2015 VA medical record with an almost identical finding as the separation examination, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including the Veteran's March 2011 and July 2011 statements in support of claim for service connection for posttraumatic stress disorder as well as his October 2003 statement in support of claim.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinions:

(a) The examiner should state whether a diagnosis of any heart disability is warranted, and should state whether any diagnosed heart disability represents a finding of ischemic heart disease.

(b) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability was caused by active service, was present in service, or is related to any incident of service.

(c) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability is due to exposure to herbicides. 

6.  After all development has been completed and returned from Steps 1-3, schedule the Veteran for a VA psychiatric examination to determine the etiology of any psychiatric disabilities found.  The examiner must review the claims file and this remand, including a November 2013 VA mental health progress note, a November 2015 VA psychology note, and a January 2016 VA psychology note, and should note that review in the report.  Any further indicated tests and studies, to include psychological studies, should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service events.  The examiner must address the Veteran's lay statements, including those in his March 2011 and July 2011 statements in support of claim for service connection for posttraumatic stress disorder as well as his October 2003 statement in support of claim, reporting engagement in a fire fight while on guard duty in Vietnam.  A complete rationale should be given for all opinions and conclusions expressed, and the examiner should reconcile such opinions and conclusions with those in the claims file.

(a) The examiner should diagnose all psychiatric disabilities present.  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a claimed in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD pursuant to DSM-IV have been satisfied.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the claimed in-service event.

(b) With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to any incident of the Veteran's active duty service.

7.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


